DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 3 and 22 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, recites “its” is indefinite and unclear. The examiner suggests clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamou et al. [U.S. Pub. No. 2003/0179067] in view of Kegeler [WO 2017/080554].
Regarding Claim 1, Gamou et al. shows a planar magnetic device (Figs. 5-12), comprising:
first (21) and second (22) parallel adjacent conductive layers (see Figs. 5-12, elements 21 and 22 are parallel adjacent conductive layers since elements 21 and 22 are formed planar, plate-like conductor into a flat-spiral shape) separated by a layer of dielectric material (20), each conductive layer patterned to define a spiral conductive trace (Paragraph [0133]) having more than a single turn or winding to define a gap between turns (see Figs. 5-12, Paragraph [0133]), the geometric patterns of the spiral conductive traces each defining a gap area between turns (see Figs. 5-12, Paragraph [0133]).
Gamou et al. does not shows at least a portion of the gap area defined by a first of the spiral traces is not aligned with the gap area defined by the adjacent spiral trace.
Kegeler shows a printed coil (Figs. 2-5) teaching and suggesting at least a portion of the gap area defined by a first of the spiral traces (1) is not aligned with the gap area defined by the adjacent spiral trace (2, see Figs. 2-5, at least a portion of the gap area defined by element 1 is not aligned with the gap area defined by the adjacent element 2 based on lateral offset, see English translation). 
Kegeler also shows first (1) and second (2) parallel adjacent conductive layers (see Figs. 2-5) separated by a layer of dielectric material (one sheet of prepreg material, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least a portion of the gap area defined by a first of the spiral traces is not aligned with the gap area defined by the adjacent spiral trace as taught by Kegeler for the device as disclosed by Gamou et al. to improve heat dissipation (Abstract, see English translation).
Regarding Claim 2, Gamou et al. shows at least one of the spiral conductive traces (21 or 22) has a width that varies along its length (see Figs. 5-12, Paragraphs [0031], [0174]).
Regarding Claim 3, Gamou et al. shows at least one of the spiral conductive traces (21 or 22) has a width that varies continuously from the inner most turn to the outer most turn (see Figs. 5-12, Paragraphs [0031], [0174]).
Regarding Claim 4, Gamou et al. shows a planar magnetic device (Figs. 5-12), comprising: 
a PCB (Paragraph [0133]) having a first electrically conductive layer (21) defining a first spiral conductive trace (see Figs. 5-12, Paragraph [0133]), a second electrically conductive layer (22) defining a second spiral conductive trace (see Figs. 5-12, Paragraph [0133]), and a single dielectric layer (20) disposed between the first and second electrically conductive layers (see Figs. 5-12, Paragraph [0133]), a width of the first conductive trace (21) changing along a length of the first conductive trace (see Figs. 5-12, Paragraphs [0031], [0174]).
Gamou et al. does not show all gaps between adjacent turns in the second conductive trace are overlapped by the first conductive trace.
Kegeler shows a printed coil (Figs. 2-5) teaching and suggesting all gaps between adjacent turns in the second conductive trace (2) are overlapped by the first conductive trace (1, see Figs. 2-5, all gaps between adjacent turns in element 2 are overlapped by element 1 based on lateral offset, see English translation).
Kegeler also shows a single dielectric layer (one sheet of prepreg material, see English translation) disposed between the first (1) and second (2) electrically conductive layers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all gaps between adjacent turns in the second conductive trace are overlapped by the first conductive trace as taught by Kegeler for the device as disclosed by Gamou et al. to improve heat dissipation (Abstract, see English translation).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamou et al. in view of Kegeler as applied to claim 1 above, and further in view of Nishimura et al. [JP 2009-117546].
Regarding Claim 3, Gamou et al. in view of Kegeler shows the claimed invention as applied above.
In addition, Nishimura et al. shows a planar coil (Figs. 1-6B) teaching and suggesting at least one of the spiral conductive traces (3) has a width that varies continuously from the inner most turn to the outer most turn (see Figs. 1-6B, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the spiral conductive traces has a width that varies continuously from the inner most turn to the outer most turn as taught by Nishimura et al. for the device as disclosed by Gamou et al. in view of Kegeler to reduce DC resistance and achieve high inductance (Abstract, see English translation).

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamou et al. [U.S. Pub. No. 2003/0179067] in view of Kegeler [WO 2017/080554] and Nishino [JP 06-140250].
Regarding Claim 1, Gamou et al. shows a planar magnetic device (Figs. 5-12), comprising:
first (21) and second (22) parallel adjacent conductive layers (see Figs. 5-12, elements 21 and 22 are parallel adjacent conductive layers since elements 21 and 22 are formed planar, plate-like conductor into a flat-spiral shape) separated by a layer of dielectric material (20), each conductive layer patterned to define a spiral conductive trace (Paragraph [0133]) having more than a single turn or winding to define a gap between turns (see Figs. 5-12, Paragraph [0133]), the geometric patterns of the spiral conductive traces each defining a gap area between turns (see Figs. 5-12, Paragraph [0133]).
Gamou et al. does not shows at least a portion of the gap area defined by a first of the spiral traces is not aligned with the gap area defined by the adjacent spiral trace.
Kegeler shows a printed coil (Figs. 2-5) teaching and suggesting at least a portion of the gap area defined by a first of the spiral traces (1) is not aligned with the gap area defined by the adjacent spiral trace (2, see Figs. 2-5, at least a portion of the gap area defined by element 1 is not aligned with the gap area defined by the adjacent element 2 based on lateral offset, see English translation). 
Kegeler also shows first (1) and second (2) parallel adjacent conductive layers (see Figs. 2-5) separated by a layer of dielectric material (one sheet of prepreg material, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least a portion of the gap area defined by a first of the spiral traces is not aligned with the gap area defined by the adjacent spiral trace as taught by Kegeler for the device as disclosed by Gamou et al. to improve heat dissipation (Abstract, see English translation).
	Moreover, Nishino shows a device (Figs. 1-2) teaching and suggesting first (2) and second (3) parallel adjacent conductive layers (Abstract, Paragraph [0035]) separated by a layer of dielectric material (1d).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have parallel adjacent conductive layers as taught by Nishino for the device as disclosed by Gamou et al. in view of Kegeler to simplify design to improve Q value (Paragraph [0035]).
Regarding Claim 2, Gamou et al. shows at least one of the spiral conductive traces (21 or 22) has a width that varies along its length (see Figs. 5-12, Paragraphs [0031], [0174]).
Regarding Claim 3, Gamou et al. shows at least one of the spiral conductive traces (21 or 22) has a width that varies continuously from the inner most turn to the outer most turn (see Figs. 5-12, Paragraphs [0031], [0174]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamou et al. in view of Kegeler and Nishino as applied to claim 1 above, and further in view of Nishimura et al. [JP 2009-117546].
Regarding Claim 3, Gamou et al. in view of Kegeler and Nishino shows the claimed invention as applied above.
In addition, Nishimura et al. shows a planar coil (Figs. 1-6B) teaching and suggesting at least one of the spiral conductive traces (3) has a width that varies continuously from the inner most turn to the outer most turn (see Figs. 1-6B, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one of the spiral conductive traces has a width that varies continuously from the inner most turn to the outer most turn as taught by Nishimura et al. for the device as disclosed by Gamou et al. in view of Kegeler and Nishino to reduce DC resistance and achieve high inductance (Abstract, see English translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837